     Case 3:18-cv-00435-JLS-MSB Document 88 Filed 08/28/19 PageID.1728 Page 1 of 1

1
2
3
4
5
6
7
8                                  UNITED STATES DISTRICT COURT
9                               SOUTHERN DISTRICT OF CALIFORNIA
10
11    JAMES RUTHERFORD, et al.,                           Case No.: 18cv435-JLS(MSB)
12                                      Plaintiffs,
                                                          ORDER SETTING TELEPHONIC CASE
13    v.                                                  MANAGEMENT CONFERENCE
14    EVANS HOTELS, LLC, et al.,
15                                   Defendants.

16
17
18          A telephonic attorneys-only Case Management Conference was held on
19    August 27, 2019. A telephonic attorneys-only Case Management Conference is set for
20    November 20, 2019, at 11:30 a.m. Plaintiffs’ counsel is to arrange and initiate the
21    conference call. The telephone number for Judge Berg’s chambers is (619) 557-6632.
22          IT IS SO ORDERED.
23    Dated: August 27, 2019
24
25
26
27
28
                                                      1
                                                                                       18cv435-JLS(MSB)
